Citation Nr: 0308872	
Decision Date: 05/12/03    Archive Date: 05/20/03	

DOCKET NO.  97-21 922	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for bronchitis, an eye 
disorder, and the loss of taste and smell, claimed as the 
residuals of exposure to toxic gases in service. 



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  


FINDINGS OF FACT

1.  Bronchitis, an eye disorder, and the loss of taste and 
smell are not shown to have been present in service, or for 
many years thereafter.

2.  Bronchitis, an eye disorder, and the loss of taste and 
smell are not shown to be the result of any incident or 
incidents of the veteran's period of active military service, 
including exposure to toxic gases during such service.


CONCLUSION OF LAW

Chronic bronchitis, an eye disorder, and the loss of taste 
and smell were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, in a letter sent 
to the veteran in December 2002, he was informed of the 
evidence he needed to provide, and that which was the 
responsibility of the VA.  In a Supplemental Statement of the 
Case issued in February 2003, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a lung 
disorder, including bronchitis, an eye disorder, or the loss 
of taste or smell.  At the time of a service separation 
examination in May 1946, the veteran's eyes and lungs were 
within normal limits, and no pertinent diagnoses were noted.

In a service administrative record of September 1944, it was 
noted that the veteran had received gas chamber instruction 
involving CN gas.  

In a work experience questionnaire dated in March 1945, it 
was noted that, while in service, the veteran had handled a 
gas mask, and learned the various gases and their reactions 
while enrolled in Chemical Warfare School.

In correspondence of December 1991, the veteran's private 
ophthalmologist indicated that he first saw the veteran in 
July of 1982 for problems including blurred vision.  On 
examining the veteran, there was noted the presence of very 
low central vision (6/30 in each eye, corrected), as well as 
slightly concentrically reduced visual fields.  Fundoscopy 
showed evidence of pale discs, and a loss of central foveal 
reflex.  The physician indicated that he could find no cause 
for any of the veteran's problems, inasmuch as the he had 
apparently been following a healthy life and diet.  Also 
noted were respiratory problems, and a loss of taste and 
smell.  

On VA general medical examination in November 1993, the 
veteran gave a history of exposure to mustard gas and other 
gases while a member of a "special battalion" in the Navy in 
1944.  Reportedly, since that time, he had suffered from a 
chronic respiratory condition, a chronic eye condition, and 
the loss of taste and smell.  

On physical examination, there was noted an incipient opacity 
of the lens in both eyes, as well as chronic irritation of 
the conjunctiva.  Uncorrected visual acuity was 20/20 in each 
eye, and it was noted that the veteran wore glasses for 
reading.  Examination of the respiratory system showed 
evidence of poor expectoration.  Palpation was negative, and 
mobility was superficial.  The pertinent diagnosis was of a 
chronic bronchitic condition (by X-ray) related to exposure 
to mustard gas (according to clinical history and 
exploration).  Additional diagnoses included a loss of the 
sense of taste and smell "connected with the same factor," as 
well as chronic irritation in both eyes, for the same reason.  

In a Report of Contact dated in September 1995, between the 
VA Central Office in Washington, D.C. and the RO, it was 
noted that the veteran was not on the list of service 
personnel who had participated in mustard gas testing.  

In a Report of Contact dated in January 2001, it was noted 
that the veteran had stated that he did not participate in 
mustard gas testing, though he was exposed to many "toxic" 
gases.

On VA ophthalmologic examination in October 2002, the veteran 
presented with a bilateral compound myopic astigmatism, with 
corrected distant vision of 20/40 bilaterally.  Slit lamp 
examination showed evidence of a bilateral nuclear cataract, 
as well as multiple conjunctival scars, possibly related to 
inflammation or cauterization in the past.  Noted at the time 
of examination was that the veteran had reportedly been 
exposed to "probably toxic" gases.  Ocular tension was 
38 millimeters of mercury in the right eye, and 
28 millimeters of mercury in the left eye.  Fundoscopy showed 
evidence of bilateral glaucomatous cupping, more accentuated 
on the right, with no other structural alterations.  The 
pertinent diagnoses were chronic open angle glaucoma; 
bilateral nuclear cataracts; and bilateral, noninfectious, 
chronic conjunctivitis of undetermined etiology.

On VA ear, nose, and throat examination, likewise conducted 
in October 2002, it was noted that the veteran presented an 
olfactory dysfunction reaching total anosmia.  Reportedly, in 
the past, he had been exposed to gases.  On physical 
examination, there was evidence of a slight septal deviation, 
as well as atrophic nasal mucosa.  Further noted was a small 
dysreactive polyp at the head of the right middle turbinate.  
Olfactory evoked potentials were consistent with negative 
right and left cortical responses.  The clinical assessment 
was perception anosmia secondary to olfactory bulb and nasal 
mucosa atrophy.

VA radiographic studies conducted in October 2002 revealed 
pulmonary vasculature and parenchyma which were consistent 
with senile changes.  The trachea and mediastinum were within 
normal limits, while the hila showed evidence of bilateral 
small calcified adenopathies.  In the lateral view, there was 
a small synechia or obliteration of the right posterior 
costodiaphragmatic sinus, most likely a sequela of old 
pleurisy.  

On VA general medical examination in October 2002, the 
veteran gave a history of nasal congestion with secondary 
difficulty breathing since approximately 1946.  Reportedly, 
for over 50 years, he had experienced a chronic sensation of 
chest congestion, throat discomfort, and a dry cough.  Since 
the mid-1940's, he had apparently suffered from 
conjunctivitis, necessitating the use of sunglasses.  In 
1982, he saw a private ophthalmologist for complaints of 
blurred vision and headaches.  According to the veteran, his 
ocular symptomatology had always been of moderate severity.  
He complained of a loss of taste and smell of insidious 
onset.  

Regarding his inservice training as a member of a chemical 
warfare team, the veteran stated that, during that training, 
he was subjected to full body exposure to gases.  However, 
mustard gas was not one of the agents to which he was 
exposed.  He stated that he was exposed to the toxic gases in 
question for only a very short time, not over 2 or 3 seconds, 
that being the amount of time required to put on his gas 
mask.  He denied any abnormal sensation or acute toxic effect 
due to gas exposure during training, with the exception of 
one transient episode which required no special treatment.  
According to the veteran, several months following his 
discharge, he was seen by a private physician for difficulty 
breathing.  At that time, he reportedly was also experiencing 
problems with inflamed eyes, and a sensation of nasal 
obstruction.  According to the veteran, following this 
initial episode of breathing difficulty, he experienced some 
improvement, and became accustomed to the "persistent small 
discomfort."  

In the opinion of the examining physician, based on the 
information available, there was no direct relationship 
between the veteran's chronic respiratory condition (chronic 
bronchitis, loss of sense of taste, and chronic eye 
irritation) and exclusive mustard gas exposure.  This was 
felt to be the case given the veteran's own statements that 
he had not participated in mustard gas experiments, in 
conjunction with his medical history.  Significantly, at the 
time of examination, there were no clinical characteristics 
of vesicant compound exposure, or any history of dermatologic 
lesions secondary to gas exposure.  He denied the appearance 
of any blister, or other dermatologic lesion typical of 
mustard gas exposure either during or after his inservice 
training.  Regarding possible service connection for the 
veteran's various present conditions (i.e., bronchitis, eye 
irritation, and a loss of smell and taste) as related to 
various types of toxic gases (other than mustard gas), it was 
felt that available data gave "consistence" to the fact 
that there was exposure to different gases, possibly, 
including mustard gas, though no information had been 
supplied regarding the nature of these various other gases.  
Physical examination revealed scattered fine basal pulmonary 
rales, as well as some expiratory sibilant rhonchi.  Previous 
pertinent diagnoses included chronic bronchitis, chronic 
conjunctivitis, open angle glaucoma, bilateral nuclear 
cataracts, bilateral Cam, and bilateral anosmia with 
secondary ageusia.  

On physical examination, there was noted the presence of 
senile skin, as well as some hyperkeratoses, but no other 
significant alterations.

In the opinion of the examiner, although the information 
available was somewhat incomplete, the data of record 
permitted no service connection for nitrogen or sulfur 
mustard gas exposure as related to the veteran's present 
conditions.  Regarding exposure to other types of toxic 
gases, the data pointed to a "possible" service connection 
for the veteran's present conditions.

Analysis

The veteran in this case seeks service connection for 
bronchitis, a chronic eye disorder, and the loss of taste and 
smell, claimed as the residuals of exposure to various toxic 
gases while in service.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Regarding exposure to certain vesicant agents, including 
mustard gas, pertinent regulations provide that:  

(a) Except as provided in paragraph (b) of 
this section, exposure to the specified 
vesicant agents during active military service 
under the circumstances described below, 
together with the subsequent development of 
any of the indicated conditions, is sufficient 
to establish service connection for that 
condition:  

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma 
of the skin.  

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary 
disease. 

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia. 

(b) Service connection will not be established 
under this section if the claimed condition is 
due to the veteran's own willful misconduct, 
or there is affirmative evidence that 
establishes a nonservice-related supervening 
condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2002).

Put somewhat more simply, for claims involving exposure to 
mustard gas, the veteran must prove evidence of inservice 
exposure and a diagnosis of current disability, but is 
relieved of the burden of providing medical evidence of a 
nexus between the current disability and his inservice 
exposure.  Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 
38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002); see also 
Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

Finally, even if the criteria for service connection under 
the provisions of 38 C.F.R. § 3.316 are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir.1994).  

Service medical records in this case are negative for 
evidence of a chronic lung disorder, including bronchitis, a 
chronic eye disability, or any impairment of the veteran's 
sense of taste or smell.  While during service, the veteran 
apparently underwent routine gas chamber instruction, with 
exposure to CN gas, there is no indication that, as a result 
of that training, he experienced any undue effects on his 
lungs, his eyes, or his sense of taste or smell.  Similarly, 
while during service, the veteran was apparently a student in 
a Chemical Warfare School, at which time he handled a gas 
mask, and received instruction in the various types of gases 
and their reactions, there is once again no indication that, 
as a result of this training, the veteran suffered any 
chronic lung or eye problems, or impairment of his sense of 
taste or smell.  As of the time of a service separation 
examination in May 1946, the veteran's eyes and lungs were 
within normal limits, and no pertinent diagnoses were noted.  
The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by a private medical 
record dated in December 1991, more than 45 years following 
the veteran's discharge from service, at which time there was 
noted the presence of low central visual acuity, with 
concentrically reduced visual fields, various respiratory 
problems, and a loss of taste and smell.  Significantly, at 
that time, the veteran made no mention of his exposure to 
various "toxic gases" while in service.  

The Board acknowledges that, on VA general medical 
examination in November 1993, and on subsequent VA 
examination in October 2002, there was noted a "possible" 
connection between the veteran's various disabilities and 
exposure to toxic gases in service.  However, these opinions 
appear to have been based solely upon history provided by the 
veteran.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Significantly, at the time of the aforementioned VA 
examination in November 1993, it was conceded that the 
veteran's diagnoses were based on available "clinical history 
and exploration."  At no time has it been demonstrated that 
the veteran experienced full-body exposure to nitrogen or 
sulfur mustard gas during his period of active military 
service.  Nor is it otherwise alleged.  While it is possible 
that, during his inservice Chemical Warfare school training, 
the veteran experienced some exposure to certain other gases, 
there is no indication that these gases were so "toxic" as to 
have produced chronic respiratory, eye, or other 
disabilities.  As noted above, there exists no official 
record that, at any time during the veteran's period of 
active military service, he experienced prolonged, full-body 
exposure to "toxic" gases sufficient to produce his current 
respiratory, eye, or sensory disabilities.  As noted above, 
the first indication of any of these problems was at a point 
in time far removed from the veteran's active military 
service.  Absent a demonstrated nexus between the veteran's 
current disabilities and some incident or incidents of his 
period of active military service, his claims for service 
connection must be denied.  


ORDER

Service connection for bronchitis, an eye disorder, and the 
loss of taste and smell, claimed as the residuals of exposure 
to toxic gases, is denied.  



                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

